Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s Request for Reconsideration dated September 22, 2022 is acknowledged.
Claims 1-20 are pending.
Claims 1-3, 7 and 12-19 are currently amended.
Claims 19 and 20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1-18 as filed on September 22, 2022 are currently pending and under consideration.
This action is made FINAL.

Withdrawn Objections / Rejections
In view of the Replacement Drawing, all previous objections to the drawings are withdrawn.
In view of the amendment of the specification, all previous objections to the specification are withdrawn.
In view of the amendment of the claims, all previous claim objections are withdrawn, all previous claim rejections under 35 USC 112(b) are withdrawn, and all previous claim rejections under 35 USC 102(a)(1) are withdrawn. 
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Objections
Claim 3 is objected to because of the following informalities:  “incudes” should recite “includes”.  Appropriate correction is required.

New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 as currently amended recites the composition is free of actives.  It is not clear what ingredients are encompassed by the term “actives” and the specification fails to remedy the ambiguity.  The instant specification at paragraphs [0005], [0020] and [0057] suggest actives are a subtype of additive:

    PNG
    media_image1.png
    316
    907
    media_image1.png
    Greyscale

While seems clear that at least hydroxyacetophenone and vitamins are excluded from the compositions of claim 1 as exemplary actives, hydroxyacetophenone is also an art-recognized anti-oxidant / preservative as is tocopherol and at least essential oils and citric acid possess art-recognized skin benefits.  For example:

    PNG
    media_image2.png
    478
    731
    media_image2.png
    Greyscale

Because the metes and bounds of the claim cannot be ascertained, claim 1 is indefinite.  Claims 2-12 and 16-18 are included in this rejection because they depend from claim 1 and because they do not remedy the ambiguity.  For purposes of applying prior art, only ingredients expressly disclosed as “actives” by the art are excluded from the claims.

Maintained Grounds of Rejection / New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lorant (US 6,342,469, published January 29, 2002, of record) as evidenced by Evonik “ABIL® EM 90,” accessed 2022, of record in view of Chiou ‘043 (US 2015/0174043, published June 25, 2015, of record) and Fonolla Moreno et al. (US 2007/0207937, published September 6, 2017, of record).
	
Lorant teaches a make-up removing or/and cleansing composition in the form of a W/O emulsion comprising (abstract):
0.2 to 10 wt% of at least one silicone emulsifier such as Abil EM-90 (cetyl PEG/PPG-10/1 dimethicone as evidenced by Evonik) (column 2, lines 24-45), as required by instant claims 3, 4, 6, 14, 15, 18;  
1 to 35 wt% of at least one branched-chain hydrocarbonaceous oil such as isododecane (C12) or/and isohexadecane (C16) (column 2, lines 46-60), as required by instant claims 2, 7, 8, 14-18; and 
1 to 20 wt% of at least one oil chosen from esters of a fatty acid comprising at least 12 carbon atoms such as ethylhexyl palmitate (C24), isopropyl palmitate (C19) or/and isopropyl myristate (C17) (column 2, line 47 through column 3, line 23), as required by instant claims 2, 10, 11, 15-18.
The oily phase can further comprise all fatty substances used in cosmetics (column 3, lines 35-51).  The oil phase of the emulsion can represent from 10 to 40 wt% of the composition (column 3, lines 47-51).  
The exemplary emulsions comprise 5 wt% glycerol (hydrating agent, polyol) and a balance of water (66.6 wt%, 65.6 wt%, 71.1 wt%) (Examples 1-3, respectively), as required by instant claims 14-18.  Known adjuvants are present from 0.01 to 30 wt% (column 4, lines 55-67).  Regarding the exclusion of actives as required by instant claim 1, while hydrophilic and lipophilic active principles are exemplary adjuvants (column 4, lines 55-67), such “actives” are disclosed as optional and the optional inclusion of a particular component teaches compositions that both do and do not contain that component.  See MPEP 2123.
	Lorant does not teach about 10 to 20 wt% of at least one hydrating agent as required by claims 1 and 13. 
	Lorant does not teach the emulsifier comprises dimethicone/PEG-10/15 crosspolymer or dimethicone/PEG-10/15 crosspolymer and PEG-10 dimethicone as required by claim 5. 
	Lorant does not teach a dialkylated ether or a dialkylated carbonate as required by claims 9, 14.
	Lorant does not teach about 15 wt% hydrating agent as required by claim 12.
Lorant does not teach the emulsifier comprises dimethicone/PEG-10/15 crosspolymer as required by claim 16. 
Lorant does not teach the emulsifier comprises dimethicone/PEG-10/15 crosspolymer and PEG-10 dimethicone as required by claim 17. 
These deficiencies are made up for in the teachings of Chiou ‘043 and Fonolla Moreno.
	Chiou ‘043 teaches W/O emulsions comprising an aqueous phase comprising a hydrating agent inclusive of glycerin in an amount of about 1 to 50 wt% and an emulsifying crosslinked siloxane elastomer inclusive of dimethicone/PEG-10/15 crosspolymer and a PEG-10 dimethicone co-emulsifier (abstract; paragraphs [0010]-[0011], [0024], [0026]-[0031], [0040]-[0042], [0045]-[0047]; claims), as required by instant claims 1, 5, 12, 13, 16 and 17.
	Fonolla Moreno teach a composition for removing makeup (abstract; paragraphs [0002], [0027]).  The composition comprises a cosmetic oil (abstract; paragraphs [0029]-[0043]). When the composition is used as a makeup-remover composition, the composition comprises at least one makeup-remover oil selected in particular from branched hydrocarbons or/and fatty acid esters which may be admixed with one or more other oils (paragraphs [0036], [0044]-[0048]).  It can also be advantageous for the composition to comprise dicaprylyl ether or/and dicaprylyl carbonate in order to enhance the makeup-remover efficacy (paragraph [0049]), as required by instant claims 9, 14.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the emulsifying silicone elastomers of Chiou ‘043 inclusive of dimethicone/PEG-10/15 crosspolymer and a PEG-10 dimethicone co-emulsifier for the at least one silicone emulsifier in the composition of Lorant because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the glycerol component of the exemplary emulsions of Lorant is an art-recognized hydrating agent because Chiou ‘043 teaches such.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of Lorant to comprise glycerin in an amount of about 1 to 50 wt% as taught by Chiou ‘043 in order to reap the expected benefit of hydration.  There would be a reasonable expectation of success because Lorant teach the compositions may comprise known adjuvants from 0.01 to 30 wt%.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of Lorant or/and the composition of Lorant in view of Chiou ‘043 to further comprise dicaprylyl ether or/and dicaprylyl carbonate as taught by Fonolla Moreno in order to enhance the makeup-remover efficacy.  There would be a reasonable expectation of success because the make-up removing composition of Lorant can further comprise all fatty substances used in cosmetics.

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant’s arguments been fully considered but they are not persuasive.
	In response to Applicant’s reminder at page 14 of the Remarks, Applicant is reminded that [t]he prior art reference (or references when combined) need not teach or suggest all the claim limitations.  See MPEP 2141.
	In response to Applicant’s allegation that the proposed modification of Lorant is improper and clearly erroneous because Chiou ‘043 teaches against such a modification at page 15 of the Remarks, the proposed modification is to use known amounts of an art-recognized skin hydration agent for the expected benefit thereof.  To the extent that glycerin may have a tacky and sticky feel, it seems the solution to such “problem” is to include the glycerin in the aqueous phase of a W/O emulsion.  In response to Applicant's explicated “paradigms” at pages 15-16, Applicant is reminded the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  For clarity of the record, the makeup removing compositions of Fonolla Moreno may also comprise glycerol in amounts which render obvious the amounts as instantly claimed. 
	Therefore, the rejections over Lorant are properly maintained in modified form as necessitated by Applicant’s amendments. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17/553,425 in view of Chiou ‘043 (US 2015/0174043, published June 25, 2015, of record).
	The instant claims are drawn to compositions comprising about 0.5 to 20 wt % of at least one silicone-based emulsifier / dimethicone/PEG-10/15 crosspolymer or dimethicone/PEG-10/15 crosspolymer and PEG-10 dimethicone; about 1 to 15 wt% of at least one branched, liquid alkane / isododecane or/and isohexadecane; about 0.5 to 10 wt% of at least one emollient ester, (dialkylated) ether or (dialkylated) carbonate / isopropyl myristate or/and dicaprylyl ether or/and dicaprylyl carbonate; about 10 to 20 wt% of at least one hydrating agent / polyol / glycerin; and about 60 to 80 wt% water.  The compositions may be free of actives.
	The copending claims are drawn to compositions comprising about 0.1 to 10 wt% of at least one silicone crosspolymer-based emulsifier / dimethicone/PEG-10/15 crosspolymer; about 5 to 15 wt% at least one branched or linear, liquid alkane / isododecane or/and isohexadecane; about 1 to 10 wt% at least one polar emollient ester / isopropyl myristate or/and dicaprylyl carbonate; about 65 to 85 wt% water or a water-based hydrating solvent wherein the hydrating agent is present from 5 to 20 wt%; and optionally one or more additives.
	At broadest, the copending claims anticipate the instant claims.  At narrowest, copending claims differ from the instant claims in that the copending claims do not specify PEG-10 dimethicone as a species of emulsifier nor glycerol as a species of hydrating agent.  However, as elaborated supra Chiou ‘043 teaches PEG-10 dimethicone as a co-emulsifier used with dimethicone/PEG-10/15 crosspolymer and Chiou ‘043 teaches glycerol is an art-recognized hydrating agent.  The instantly claimed compositions are therefore an obvious variant of those of the copending claims in view of the prior art.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments:  Double Patenting
Applicant’s choice to defer responding to the provisional rejection as articulated at pages 11-12 of the Remarks is acknowledged.  Applicant is advised that this is not a proper response.  A complete response to a nonstatutory double patenting (NDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers).  Such a response is required even when the nonstatutory double patenting rejection is provisional.  MPEP 804 I(B)(1).  Therefore, the provisional double patenting rejection is properly maintained and made again.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633